Title: To George Washington from Major General Steuben, 17 June 1778
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


                    
                        Sir
                        [17 June 1778]
                    
                    It gives me great Satisfaction to see that Your Excellency has taken Such a wise Step in my Department as to engage the General Officers and Field Officers of Regiments to take the Command of the Troops in our daily Exercise: Nothing could be more useful in the present moment—I had wished some time ago it might Soon be the Case, but in the meanwhile, I was endeavoring with the Gentlemen under me, to make the Officers and Soldiers a little more perfect, in order to Enable the Genl Officers &c. to pass immediately to Grand Manœuvres, and save them the trouble of descending to those Toilsome and fastidious details which we chearfully encountered from the beginning for the good of the Service—No pains will be spared on my part to help on the General Officers, and I Shall always think myself happy, if I can Contribute in any manner whatever to the Advancement of the American Army and prove An Useful instrument in your Hands—As it will take a few Days for the General Officers &c. to become acquainted and familiar with the instructions and Principles heretofore approved of and Established by Your Excellency, & for the Officers & Soldiers to arrive to a tolerable Degree of perfection in the performance of the Evolutions
                    
                        
                        
                         and manœuvres before practised, I will seize this Opportunity, with your Excellency’s leave, to take a short Journey to York-Town, there to settle some affairs with my friend Mr De Francy, & take my leave of him before he goes to South Carolina As Congress has not yet come to any positive Determination about the Department, If your Excellency foresees that I can be of some Use, I beg you will give me such Orders and Directions about the whole as you think proper, I must likewise beseech Your Excellency to give me the Satisfaction to let me know whether you are satisfied as I am with the Officers Your Excellency has appointed Inspectors under me, and whether you are willing to have them continued in the Exercise of that Office—I will likewise propose to Your Excellency the reuniting the Office of Brigade Inspector, to that of Brigade Majors, with the denomination of Brigade Majors, which Officers will be taken from the Line of the Majors, and not as it was before, some being Captains, others Majors or Colonels—There is such an Analogy between both Offices, as renders it in my opinion almost indispensable to join them in one Officer, were it but to prevent difficulties naturally arising between two Officers acting in two different analogous Departments, between which there is no certain line drawn. Upon these different heads, Ill beg your Excellency’s opinion and Orders. I have the honor to be with great Respect Sir Your Excellency’s most obedient and most humble Servant
                    
                        Steuben
                    
                